



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Bearfoot, 2012
    ONCA 917

DATE: 20121224

DOCKET: C51913

Rosenberg, Sharpe and MacFarland JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Randy Bearfoot

Appellant

Mark Halfyard and Breana Vandebeek, for the appellant

Matthew Asma, for the respondent

Heard and released orally: December 17, 2012

On appeal from the conviction entered on August 4, 2009
    by Justice Frederic Campling of the Superior Court of Justice, sitting without
    a jury.

ENDORSEMENT

[1]

Despite the able submission of Ms. Vandebeek we have not been convinced
    that there are grounds to overturn this conviction. We briefly deal with the
    three grounds of appeal.

[2]

In our view, the trial judge did not improperly rely on demeanour. To
    the contrary, the impugned portion of the reasons is simply a response to
    defence counsels submissions and a statement that the trial judge was not
    relying of the appellants demeanour to disbelieve his evidence.

[3]

The trial judge did not reverse the burden of proof. It was appropriate
    in considering the appellants evidence to look at it in the context of the
    other evidence. Reasoned acceptance of the prosecutions evidence beyond a
    reasonable doubt was a basis for rejecting the appellants evidence.

[4]

Finally, we agree with the Crown that the misapprehension of the
    evidence as to the reason the complainant dropped the wallet was not material.
    The lack of injuries, other than the bite mark, was not inconsistent with the
    complainants evidence.

[5]

Accordingly, the appeal is dismissed.

M. Rosenberg J.A.

Robert J. Sharpe J.A.

J. MacFarland J.A.


